Citation Nr: 0705789	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  98-20 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to an increased evaluation for residuals of a 
right thumb injury with ganglion cyst of the right wrist, 
currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a nervous disorder.


REPRESENTATION

Appellant represented by:	John F. Cameron, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis


INTRODUCTION

The veteran had active service from May 1978 to November 
1984.

Initially, the Board of Veterans' Appeals (Board) notes that 
it previously remanded the issues of entitlement to service 
connection for a seizure disorder and a compensable rating 
for residuals of a right thumb injury with ganglion cyst of 
the right wrist in November 2000 for evidentiary and 
procedural considerations.  Thereafter, a June 2001 rating 
decision increased the rating for the veteran's right 
hand/wrist disability to 10 percent, effective from November 
25, 1997.  The veteran has continued the appeal.

The issue of entitlement to service connection for a seizure 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's residuals of a right thumb injury with 
ganglion cyst of the right wrist are manifested by painful 
and tender scarring; unfavorable or favorable ankylosis of 
the right thumb is currently not shown.  

2.  Hypertension has not been related to active service.

3.  A nervous disorder has not been related to active 
service.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of a right thumb injury with ganglion 
cyst of the right wrist, have not been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5219-5230 (in effect before and after August 
26, 2002), 4.118, Diagnostic Codes 7804, 7805 (in effect 
before and after August 2002).

2.  Hypertension was not incurred in active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

3.  A nervous disorder was not incurred in active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a Rating in Excess of 10 percent for 
Residuals of a Right Thumb Injury with Ganglion Cyst of the 
Right Wrist

Background

A review of the history of this disability shows that the 
veteran's original claim for a compensable rating for 
residuals of a right thumb injury with ganglion cyst of the 
right wrist was denied in a May 1998 rating decision on the 
basis that available Department of Veterans Affairs (VA) 
treatment records did not show complaints or treatment for 
the veteran's right thumb condition.

April 1987 X-rays of the right hand were interpreted to 
reveal mild degenerative changes of the first 
metacarpophalangeal (MCP) joint.

VA records reflect that in December 1989, the veteran 
underwent a right wrist ganglionectomy.

In August 1994, X-rays of the right hand were interpreted to 
reveal an old healed fracture of the shaft of the fifth 
metacarpal right hand.  

An August 1996 private psychological evaluation revealed that 
the veteran reported experiencing several accidents during 
service, including an incident where a large piece of plate 
glass sliced a tendon in his wrist.  He reported that this 
limited the movement of his right hand to some degree.  

At the veteran's hearing before the Board in April 2000, the 
veteran testified that he had to have his right wrist drained 
every six months (transcript (T.) at p. 6).  The veteran also 
described continuous pain in his right arm, beginning with 
the right thumb (T. at p. 7).  He described the pain as 
severe (T. at p. 9).  There was some numbness in the thumb 
and he had difficulty with writing (T. at p. 10).  

Private medical records from Dr. Golumb for the period of May 
to June 2000 reflect that in May 2000, the veteran's past 
medical history was noted to include surgeries to the right 
hand during service for repair of the flexor pollicis longus 
and ganglion wrist aspiration in January 1980 and laceration 
site repair in September 1983.  A diagram in these records 
depicts the veteran's right hand with scars noted at the base 
of the thumb and wrist areas.  

VA X-rays of the right hand and wrist from January 2001 
revealed negative findings.  

VA examination in January 2001 revealed that the examiner 
reviewed the claims folder in conjunction with the 
examination of the veteran.  The examiner noted the veteran's 
history of having a cut tendon of the right hand replaced 
during service.  The right thumb now reportedly stayed tender 
most of the time.  Examination of the right hand and wrist 
revealed a longitudinal surgical incisional scar over the 
flexor radial aspect of the right wrist measuring about 7 
centimeters in length which was sensitive to touch with mild 
cicatrisation of the scar.  There was another zigzag scar in 
the mid flexor aspect of the wrist, with swelling about 2 
centimeters in diameter over the flexor radial aspect of the 
right wrist.  The range of motion was noted to be normal, 
with dorsiflexion of 20 degrees, palmar flexion of 80 
degrees, radial deviation of 20 degrees, and ulnar deviation 
of 45 degrees.  Limitation of flexion of the right thumb was 
noted at the interphalangeal (IP) joint and at the MCP joint.  
Otherwise, there was no tenderness.  There was, however, 
slight swelling at the MCP joint.  

Although the veteran was noted to have mild limitation of 
flexion of the right thumb, he was able to approximate the 
right thumb to the right little, ring, middle, and index 
finger.  He was also able to approximate the fingers to the 
median transverse fold of the palm, but was noted to have a 
slightly decreased grip strength in the right hand and wrist 
compared to the normal grip and strength in the left hand and 
wrist.  X-rays revealed negative findings.  The diagnosis was 
status post laceration of the right flexor pollicis longus 
tendon with adhesions to the flexor pollicis longus tendon, 
functional loss due to pain mild to moderate, and ganglion 
cyst of the right wrist with previous aspiration of the cyst 
and excision of the cyst in the past, functional loss due to 
pain, mild.  The examiner commented that the functional 
limitation due to the right thumb and wrist disabilities was 
mild to moderate, also noting that functional limitation was 
moderate when the veteran needed to use the right hand.


Rating Criteria and Analysis

The veteran's right hand and wrist disability is currently 
rated as 10 percent disabling by analogy to Diagnostic Code 
5224, which permits a 10 percent rating for favorable 
ankylosis of the thumb of either the minor or major hand.  

The record reflects that the primary residual of the 
veteran's right hand fracture involves pain in connection 
with the use of the right hand, subjectively beginning with 
the right thumb and radiating throughout the entire right 
arm.  It is also noted that there is some mild limitation of 
flexion of the thumb but no findings of ankylosis at either 
the MCP or IP joint, and that the veteran is capable of 
approximating the right thumb to the right little, ring, 
middle, and index finger, and the fingers to the median 
transverse fold of the palm.  

Therefore, the limitation of motion of the veteran's non-
ankylosed thumb corresponds to only a noncompensable rating 
under the criteria applicable to finger disabilities found at 
38 C.F.R. §§ 4.71a, Diagnostic Codes 5219-5230 (in effect 
before and after August 26, 2002).  In addition, even if the 
thumb were ankylosed, the maximum rating available for a 
favorably ankylosed thumb would be 10 percent under 
Diagnostic Code 5224.  As a result of current X-ray findings 
that do not confirm arthritis of the right hand or wrist, the 
Board also does not find that the Codes for arthritis may be 
considered in rating the veteran's service-connected 
disability.  As there is no evidence of any nerve damage, the 
Codes applicable to peripheral nerve damage are also not for 
consideration.  

As a matter of fact, based on the current record, the Board 
finds that the current rating is at most consistent with a 10 
percent rating for pain and tenderness in connection with the 
veteran scarring on the right hand and wrist under 38 C.F.R. 
§§ 4.118, Diagnostic Code 7804 (in effect before August 30, 
2002).  

The Board further notes that it has also considered whether 
the veteran's pain on motion of the right thumb could entitle 
the veteran to higher rating due to limitation of function 
pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995), but 
finds that a higher rating based on pain is not warranted.  
More specifically, as was noted above, the veteran current 
does not have compensable limitation of motion of the right 
thumb, and therefore there is no additional uncompensated 
motion loss that can form the basis of a higher rating based 
on pain.  38 C.F.R. §§ 4.40, 4.45 (2006).

Since there is no evidence of ankylosis of the wrist or 
limitation of motion of the wrist, a higher or separate 
rating is also not warranted under either 38 C.F.R. § 4.71a, 
Diagnostic Codes 5214 or 5215 (in effect before and after 
August 26, 2002).  

Consequently, the Board finds that a preponderance of the 
evidence is clearly against entitlement to a rating in excess 
of 10 percent for the veteran's service-connected right hand 
and wrist disability.


II.  Entitlement to Service Connection for Hypertension and a 
Nervous Disorder

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge may still be 
service connected if al evidence, including that pertinent to 
service, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a disease is diagnosed as chronic during service or 
where continuity of symptomatology from service shows the 
disease to be chronic in nature, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are to be service connected under 38 C.F.R. § 3.303(b).  In 
addition, under 38 C.F.R. § 3.307(a)(3), a veteran who 
manifests within one year of separation from service, a 
disease that it considered to be chronic as listed in 
38 C.F.R. § 3.309 to a degree of 10 percent or more shall be 
service connected, the absence of any findings of that 
particular disease during service notwithstanding.

With respect to the veteran's claims for service connection 
for hypertension and a nervous disorder, the Board notes that 
the record contains recent diagnoses of hypertension, 
anxiety, and a depressive disorder.  The Board will therefore 
concede that there is evidence that the veteran currently 
suffers from hypertension and a nervous disorder.

However, while service medical records do reflect two 
elevated blood pressure readings during service in November 
1981 (130/100) and August 1984 (150/100), there are no 
complaints or treatment for hypertension or a nervous 
disorder in service.  There is also no evidence of complaints 
or treatment of a cardiovascular disorder or any psychosis 
within one year of the veteran's separation from service in 
November 1984.  

In fact, the first post-service evidence of a diagnosis of 
hypertension is contained in private medical records dated in 
April 1987, and the first post-service evidence of a 
diagnosis of a nervous disorder is contained in VA treatment 
medical records dated in June 1998.

In addition, as has been clearly made plain to the veteran on 
multiple occasions over the history of these claims, in order 
to prevail on the claims, there must also be medical evidence 
linking a current disability to service, or in the case of a 
cardiovascular disorder or psychosis, to a period of one year 
after service, and the record does not contain such medical 
evidence as to either of the veteran's claims.

It should also be noted that the statements of the veteran 
that seek to link current relevant symptoms or diagnoses to 
active military service are of minimal or no weight as the 
opinions of laypersons as to issues of causation are of 
little or no probative value.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board further notes that while the 
veteran had functioned as some type of medical assistant 
during a previous period of employment, he acknowledged that 
he did not have any formal medical training or certificate in 
connection with this employment.

As a result of the lack of any in-service treatment for 
hypertension or a nervous disorder, and the lack of evidence 
of treatment for any such disorder within several years of 
service separation, the Board finds that there is no 
obligation on the part of VA to furnish the veteran with an 
examination and etiological opinion with respect to the 
veteran's claims.  38 C.F.R. § 3.159(c)(4) (2006).

Accordingly, based on all of the foregoing, the Board finds 
that a preponderance of the evidence is against a 
relationship between hypertension and a nervous disorder and 
service, and that the claims should therefore be denied.



III.  Veterans Claims Assistance Act of 2000

The Board finds that this matter has been sufficiently 
developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  In this 
regard, the record reflects that the veteran has been advised 
on multiple occasions of the evidence needed to substantiate 
his claims.

First, prior to the May 1998 rating decision that originally 
denied the veteran's claim for increased rating, the veteran 
was furnished with letters in December 1997 and February 
1998, notifying him of the evidence necessary to substantiate 
a claim for increased rating, and the respective obligations 
of VA and the veteran in obtaining that evidence.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Thereafter, following the Board's remand of November 2000, 
November 2002 and August 2004 letters advised the veteran of 
the evidence necessary to substantiate his claims for service 
connection for hypertension and a nervous disorder, and the 
respective obligations of VA and the veteran in obtaining 
that evidence.  Id.  

A March 2006 letter also advised the veteran of the bases for 
assigning ratings and effective dates.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Although the December 1997, February 1998, November 2002, and 
August 2004 notice letters did not specifically request that 
appellant provide any evidence in the veteran's possession 
that pertained to the claims as addressed in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), as demonstrated from the 
foregoing communications from the RO and the Board, the Board 
finds that appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claim.  All the 
VA requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The veteran has also been provided with the applicable law 
and regulations, and there is no indication that there are 
any outstanding pertinent records or documents that have not 
already been obtained or that are not adequately addressed in 
documents contained within the claims folder.  In addition, 
neither the veteran nor his representative has asserted that 
VA examinations were inadequate for rating purposes or 
indicated any intention to provide additional evidence in 
support of the claims.

Thus, based on all of the foregoing, the Board finds that no 
further notice and/or development is required in this matter 
pursuant to the VCAA.


ORDER

The claim for a rating in excess of 10 percent for residuals 
of a right thumb injury with ganglion cyst of the right wrist 
is denied.

The claim for service connection for hypertension is denied.

The claim for service connection for a nervous disorder is 
denied.


REMAND

With respect to the remaining issue of entitlement to service 
connection for a seizure disorder, the record reflects that 
before this issue was certified for appeal to the Board, the 
RO sought and obtained a relevant VA examination and 
etiological opinion in this matter.  Since this new and 
relevant information was not addressed in a Supplemental 
Statement of the Case, the Board finds that it has no 
alternative but to remand this issue so that the veteran and 
his representative can be furnished with a Supplemental 
Statement of the Case as to this issue and given an 
appropriate period in which to respond.  38 C.F.R. §§ 19.31, 
19.37(a) (2006).

Accordingly, the case is REMANDED for the following action:

The issue of entitlement to service 
connection for a seizure disorder should 
once again be reviewed on the basis of 
all of the evidence received since the 
last Supplemental Statement of the Case, 
dated in February 2006.  If the benefit 
sought is not granted in full, the 
appellant and his representative should 
be provided a Supplemental Statement of 
the Case and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


